DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/20 has been entered.
 
Election/Restrictions
Claim(s) 49-60 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Non-elected independent group of claims 49-60 should be cancelled.

Claim Objections
Claims 61-63 are objected to because of the following informalities:  Claims 61-63 refers to a cancelled claim 1.  Appropriate correction is required. For the purpose of forwarding prosecution, Examiner assumes that claim 61 refers to claim 39.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: storage device for storing in claim 44.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-41, 43-46, 48 and 62-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seong et al. (US 2009/0079872 A1) in view of Roberts et al. (US 2015/0019968 A1).

Regarding claim 39, Seong discloses a video streaming method (see fig. 2 and fig. 8), comprising: decoding a first video stream (see “Decoder 1” in fig. 2) coded at a first resolution (see “ES” for “Decoder 1” in fig. 2, wherein all elementary stream are coded at a predefined resolution); presenting the decoded first video stream in a first window (see “Channel 1” in fig. 7); decoding a preview version (see PIP of Channels 2-5 in fig. 7) of a plurality of second video streams coded at a second resolution (see “ES” for “Decoder 2” to “Decoder n” in fig. 2, wherein all elementary stream are coded at a predefined resolution); presenting, simultaneously with the presenting of the decoded first video stream, the decoded preview version of the plurality of second video stream in a plurality of second windows (see simultaneous display of Channels 1-5 in fig. 7); and responsive to a request to switch presentation of video in the first window from the first video stream to a selected second video stream of the plurality of second video streams (see S240 in fig. 8); decoding a second version of the selected second video stream coded at the first resolution (see decoding S220-S230 based on newly selected channel in S250 in fig. 8 to replace channel 1 in fig. 7); presenting the decoded second version of the selected second video stream in the first window (see Channel 1 in fig. 7 replaced with the newly selected channel from S250 in fig. 8). 
Although Seong discloses the coded first and coded second video stream resolution, it is noted that Seong does not disclose wherein the coded second resolution is lower than the first coded resolution.
However, Roberts discloses a channel change streaming method wherein the coded second resolution is lower than the coded first resolution (see “Media Program B (SD)” and “Media Program A (HD) in fig. 8).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Roberts teachings of reduced resolution streaming into Seong channel change stream for the benefit of seamlessly switching between presenting different on-demand media programs.

Regarding claim 40 and 45, the references further discloses comprising: presenting an intermediate version (see Roberts “Media Program A (SD)” in fig. 8; e.g. see ¶ [0068]) of the selected second video stream in the first window during a transition period (see Seong S220 in fig. 4) prior to presenting the second version of the selected second video stream in the first window (see Seong S250 to S220-S230 in fig. 8). 

Regarding claim 41 and 46, the references further discloses wherein the preview version of the second video stream is a lower resolution version of the second version of the second video stream (see Seong Channel 1 compared to PIP of channels 2-5 in fig. 7). 

Regarding claim 43 and 48, the references further discloses wherein the second stream is indexed in a manifest file (e.g. see Roberts ¶ [0021]) including addresses of video segments (see Roberts “pointer data” in ¶ [0021]), and further comprising: downloading segments of the preview version of the selected second video stream from addresses listed in the manifest file (e.g. see Roberts 806-2 in fig. 11); downloading segments of the second version of the selected second video stream from addresses listed in the manifest file (see Roberts 808-4 in fig. 11). 

Regarding claim 44, the claim(s) recite analogous limitations to claim 39, and is/are therefore rejected on the same premise. 

Regarding claim 62, Seong further disclose wherein the plurality of second windows are arranged spatially in a line beside the first window (see Channel 2 – Channel 5 in fig. 7), each second window presents a different corresponding second stream (see Channel 2 – Channel 5 in fig. 7), and the second windows are each smaller than the first window and do not overlap the first window (see Channel 2 – Channel 5 in fig. 7).

Regarding claim 63, the references further disclose wherein the video streaming method is performed at a presenting terminal (e.g. see Roberts 1202-1 in fig. 13), the presenting terminal receives a manifest file (e.g. see Roberts ¶ [0021]), and manifest file includes addresses of video segments of each of the first and second video streams (see Roberts “pointer data” in ¶ [0021]).


Claims 42, 47 and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seong and Roberts in view of Boyce et al. (US 2015/0373355 A1).

Regarding claims 42 and 47, although the references disclose wherein the preview version of the second video stream is a lower rate version of the second version of the second video stream (see Seong Channels 2-5 in fig. 7; see Roberts “Media Program B (SD) in fig. 8), it is noted that the references do not disclose wherein the rate is a frame rate. 
However, Boyce disclose a channel change method wherein the rate is a frame rate (see Boyce “Normal” and “Chanel Ch” in fig. 4). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Boyce teachings of frame rate into the references bit rate for the benefit of further reducing delay and bit rate in transmission.

Regarding claim 61, the claim(s) recite analogous rate limitations to claim 42, and is/are therefore rejected on the same premise.
Furthermore, the references disclose wherein the encoded preview version of the second video stream is lower resolution as compared to the encoded second version (see Roberts “Media Program A (SD)” and “Media Program A (HD) in fig. 8).

Response to Arguments
Applicant's arguments with respect to claims 39-48 and 61-63 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Gonzales (US 2012/0154437 A1) discloses multiple video display and switching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485